Citation Nr: 1814285	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable disability rating for left ear hearing loss.

2. Entitlement to a disability rating in excess of 10 percent for residual scars of a right hand injury.

3. Entitlement to a compensable disability rating prior to April 8, 2010, and in excess of 20 percent thereafter, for right hand neuropathy associated with residual scars.

4. Entitlement to a disability rating in excess of 10 percent for limitation of motion of in the right hand associated with residual scars.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In November 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In June 2017, the Board remanded the case for further development.  Thereafter, via a November 2017 rating decision, the RO increased the Veteran's scars rating to 10 percent, effective May 16, 2008-the date of claim.  Additionally, the RO assigned: (1) a separate 10 percent rating for painful motion in the right hand, effective May 16, 2008; and (2) a separate 20 percent rating for right hand neuropathy, effective April 8, 2010.  Both of these conditions were associated with the Veteran's service-connected scars.  As these increases did not represent a total grant of the benefits sought for the Veteran's scar claim, they remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1. Throughout the entirety of the claim period, the Veteran's left ear hearing loss has been no worse than Level VII.  The Veteran is not service connected for hearing loss in his right ear.

2. For the entirety of the claim period, the evidence of record does not indicate that the Veteran's two right hand scars were both painful and unstable.  Additionally, the evidence of record does not indicate that the scars were deep or that they affected an area between 6 and 12 square inches.

3. For the entirety of the claim period, the evidence of record indicates that the Veteran's right hand scars resulted in painful motion of the right thumb, index, and long fingers.

4. Throughout the entirety of the claim period, the evidence of record demonstrates that the Veteran's right hand neuropathy is best classified as moderate incomplete paralysis of the radial nerve.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2017). 

2. The criteria for the assignment of a disability rating in excess of 10 percent for residual scars of a right hand injury have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017).

3. The criteria for the assignment of a disability rating of 30 percent, but no higher, for right hand neuropathy have been met for the entire claim period.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2017).

4. The criteria for the assignment of a disability rating of 10 percent, but no higher, for painful motion of the right thumb have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

5. The criteria for the assignment of a disability rating of 10 percent, but no higher, for painful motion of the right index finger have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

6. The criteria for the assignment of a disability rating of 10 percent, but no higher, for painful motion of the right long finger have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notably, in the instant case, the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if a veteran is service-connected in only one ear, the non-service-connected dear will be assigned a designation of Level I for the purposes of calculating impairment in Table VII.  

Turning to the medical evidence of record, during an April 2017 VA examination, the following puretone thresholds were measured during testing of the Veteran's left ear: 50 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 105 plus decibels at 3000 Hertz, and 105 decibels at 4000 Hertz.  These measurements produced an average of 82.5 decibels.  The Veteran's speech discrimination score for the left ear was 84 percent.  Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  Where hearing loss is Level IV in the service-connected left ear and Level I in the non-service-connected right ear, a noncompensable rating is assigned under Table VII.

Comparatively, during a January 2011 VA examination, the following puretone thresholds were measured during testing of the Veteran's left ear: 40 decibels at 1000 Hertz, 80 decibels at 2000 Hertz, 105 plus decibels 3000 Hertz, and 105 plus decibels at 4000 Hertz.  These measurements produced an average of 82.5 decibels.  The Veteran's speech discrimination score for the left ear was 72 percent.  Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the left ear.  Where hearing loss is Level VII in the service-connected left ear and Level I in the non-service-connected right ear, a noncompensable rating is assigned under Table VII.

Lastly, during a June 2009 VA examination, the examiner measured the following puretone thresholds in the Veteran's left ear: 35 decibels at 1000 Hertz, 75 decibels at 2000 Hertz, 105 decibels at 3000 Hertz, and 105 decibels at 4000 Hertz.  These measurements produced an average of 80 decibels.  The Veteran's left ear speech recognition score was 80 percent.  Applying the results from this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear.  Where hearing loss is Level V in the service-connected left ear and Level I in the non-service-connected right ear, a noncompensable rating is assigned under Table VII.

Separate from the VA examinations recounted above, the Board finds that the additional evidence of record does not support the assignment of a compensable disability rating for left ear hearing loss.  Although multiple VA audiology notes and consultations of record note that the Veteran suffered from hearing loss in his left ear, none of them contain puretone threshold figures that establish hearing loss at a Level X or Level XI-the only levels productive of a compensable rating with a non-service-connected ear given a Level I designation by operation of law.  Accordingly, the Board must deny the Veteran's left ear hearing loss increased rating claim.


Scars

As mentioned above in the Conclusions of Law section above, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected residual scars of a right hand injury.  As such, the Board will deny the claim. 

As an initial matter, the Board finds that the most appropriate Diagnostic Code to evaluate the Veteran's disability is Diagnostic Code 7804 for unstable or painful scars.  Diagnostic Code 7800 is not for application as the Veteran's head, face, and neck are not affected.  Further, there are only 2 to 3 scars identified and no indication that they reach the area requirements to warrant a higher rating under Diagnostic Code 7801.

Moving to the evidence of record, in a July 2017 VA scars and disfigurement examination, the Veteran reported 2 scars on his right hand-one on the hand itself and the other on the thumb.  The Veteran stated that both scars were painful-severe at times-and that he felt a dull achiness at all times.  The examiner commented that none of the scars were unstable.  The first scar was located on the top of the right hand, was linear, and was 2 centimeters (cm) long.  The second scar was superficial and non-linear, measured 1 cm by 1 cm, and was located on the right thumb proximal interphalangeal joint.

Similarly, during a June 2017 VA scars and disfigurement examination, the examiner again noted 2 painful scars on the Veteran's right hand from a previous injury.  The Veteran described pain associated with his scars and stated that his thumb could lock up.  The examiner commented that neither scar was unstable.  The examiner identified a 5 cm long linear scar on the top of the right hand as well as a 1 cm by 1 cm superficial, non-linear scar on the top of the right thumb.  

During an April 2017 VA examination, the examiner noted that the Veteran had 3 scars, but that the Veteran's scars were neither painful nor unstable.  A physical examination revealed: (1) a 1.175 cm long linear scar on the dorsum of the right hand; (2) a 2 cm long linear scar on the dorsum of the right hand; and (3) a 1.75 cm long linear scar on the interphalangeal joint of the right thumb.  

Comparatively, during a May 2009 VA examination, the Veteran complained of general pain around his hand, and not over his scarred area.  During a physical examination, the examiner identified 3 scars, none of which was unstable: (1) a 1 inch linear scar on the dorsal surface of the right hand; (2) a 0.75 inch linear scar also on the dorsal surface of the right hand; and (3) a 0.75 inch linear, but somewhat irregular, scar on the right thumb.

In light of the above, the Board must deny the claims because, under Diagnostic Code 7804, in order to warrant the assignment of the next-higher rating of 20 percent, the evidence must show either (A) 1 scar that is both painful and unstable, or (B) 3 or 4 scars that are unstable or painful.  As the evidence of record does not demonstrate as such, the Board must deny the Veteran's claim. In making this determination, the Board notes that medical evidence related to neurological abnormalities of the right hand as well as limited functionality of the right hand will be addressed in the separate ratings discussed below.
Right Hand Neuropathy

As indicated previously in the Conclusions of Law section, in a November 2017 rating decision, the RO assigned a separate 20 percent rating for right hand neuropathy associated with the Veteran's right hand scars, effective April 8, 2010.  After reviewing the evidence of record, the Board will grant the Veteran's increased rating claim and assign a 30 percent rating for this disability, effective May 16, 2008-the date of the Veteran's increased rating claim.

In support of this determination, the Board first notes that the Veteran's right hand is his major (dominant) hand.  Next, the Board notes that the Veteran's neuropathy is currently rated pursuant to Diagnostic Code 8514 for paralysis of the musculospiral (radial) nerve.  Under Diagnostic Code 8514, a 20 percent rating is assigned for mild incomplete paralysis of the dominant extremity.  A 30 percent rating is assigned for moderate incomplete paralysis of the dominant extremity.  A 50 percent rating is assigned for severe incomplete paralysis of the dominant extremity.  A 70 percent rating is assigned for complete paralysis of the dominant extremity, distinguished by the following symptoms: drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; the individual cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of the hand, extension and flexion of the elbow weakened, loss of synergic motion of extensors impairs the hand grip seriously; or total paralysis of the triceps.  

Moving to the evidence of record, during a July 2017 VA examination, the Veteran complained of pain, tingling, numbness, stiffness, and a feeling of achiness in his right hand.  He also stated that used a hand brace when he had severe pain.  The Veteran reported weakness in his hand as well as difficulty with making a fist, gripping, writing, using a computer, grooming, cooking, prolonged driving, and using tools.  Although the Veteran did not have muscle atrophy, muscle strength testing produced a score of 1/5 (palpable or visible muscle strength contraction, but no joint movement) during testing of the right hand grip.

Similarly, during a June 2017 VA examination, the Veteran stated that he had difficulty using a hammer and with grasping objects.  The examiner noted that the Veteran's scars resulted in a loss of feeling and caused the Veteran difficulties in gripping objects.

Lastly, during a May 2009 VA examination, the Veteran stated that he had pain, paresthesias, and numbness in his right hand and that it was becoming difficult for him to do his current job.  The examiner commented that, after physical testing, the Veteran suffered from a slight sensory decrease distal to the scars on the dorsal surface of the right hand.

Separate from the VA examinations of record, the Veteran's VA treatment records-as well as lay observations-support the assignment of an initial 30 percent rating.  Specifically, in a September 2009 VA treatment record, although the clinician doubted that the symptoms were related to the Veteran's right hand scars, the clinician did note that the Veteran's hand strength appeared weak.  

Thereafter, in a September 2012 VA treatment record, the Veteran reported to the clinician that he could not write for any period of time because of pain in the right hand.  An examination of the right hand revealed tenderness to palpation mid palm. 

Similarly, in August 2013, the Veteran again reported to a VA clinician that he had pain, numbness, and stiffness in his right hand for many years.  The Veteran stated that the pain and stiffness woke him up at night and that his hand became weak when he used a paint brush or held a steering wheel.  Physical testing revealed reduced grip strength in the right hand.

In an October 2014 VA treatment record, physical testing revealed a diminished pinprick sensation on the right hand, while reflexes were symmetric and normal.  The Veteran complained of right hand pain, cramping, and difficulty holding objects.

In light of the above evidence or record, the Board finds that the Veteran's right hand neuropathy warrants the assignment of a 30 percent rating for the entire claim period pursuant to Diagnostic Code 8514.  The Board bases this determination on the Veteran's subjective complaints of right hand neurological symptoms as well as the reduced grip strength of the right hand displayed during objective testing.  

However, the Board may not assign the next-higher rating of 50 percent for severe incomplete paralysis as the Veteran's symptoms did not approach those provided within the definition of complete paralysis of the radial nerve listed in Diagnostic Code 8514.  As such, to this extent, the Board will deny the Veteran's claim.

Limitation of Motion in the Right Hand

Lastly, as indicated previously in the Conclusions of Law section, the Board will be assigning separate 10 percent ratings for painful motion in the Veteran's right thumb, index finger, and long finger caused by his service-connected residual right hand scars.  Currently, the Veteran has been assigned a 10 percent rating for limitation of motion of the right hand caused by residual right hand scars pursuant to Diagnostic Code 5228.  The RO assigned this separate rating in part based upon a July 2017 VA scars and disfigurement examination and grouped painful motion of the thumb, index finger, and long finger within the scope of the disability.  However, during this VA examination, in addition to the right thumb, the examiner noted painful motion and less movement than normal in the Veteran's right index and ring fingers.  

Pursuant to Burton v. Shinseki, painful motion is entitled to at least the minimum compensable rating.  25 Vet. App. 1 (2011).  In the instant case, Diagnostic Code 5229 provides for a maximum 10 percent rating for either major or minor extremity for limitation of motion of the index or long fingers.  However, Diagnostic Code 5230 does not provide for any compensable rating for any limitation of motion or the ring or little finger.  As such, the Board will assign maximum 10 percent ratings for painful motion of the right index finger and long finger.  Additionally, it will assign a separate 10 percent rating for painful motion of the Veteran's right thumb.

Comparatively, regarding the right thumb, the next-higher rating of 20 percent under Diagnostic Code 5228 requires a gap or more than 2 inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  As the evidence of record is devoid of any evidence approaching these criteria, the Board may not assign the next-higher rating of 20 percent for the Veteran's right thumb.  As such, to this extent, the Veteran's claim is denied.  Lastly, although limitation of motion of the little finger was also demonstrated on the same examination discussed above, the rating schedule does not provide for a compensable rating for limitation of the little finger.  See 38  4.71a, Diagnostic Code 5230 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


ORDER

A compensable disability rating for left ear hearing loss is denied.

A disability rating in excess of 10 percent for residual scars of a right hand injury is denied.

A disability rating of 30 percent, but no higher, for right hand neuropathy is granted, effective May 16, 2008.

A disability rating of 10 percent for painful motion of the right thumb is granted, effective May 16, 2008.

A disability rating of 10 percent for painful motion of the right index finger is granted, effective May 16, 2008.

A disability rating of 10 percent for painful motion of the right long finger is granted, effective May 16, 2008.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


